 

Case 4:20-cr-00210-RCC-LAB Document1 Filed 12/23/19 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
3 . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.
Vv.
Pierre Giovanni Bernal-Garcia ;
YOB: 1988; Citizen of Mexico MAGISTRATES CASE NO.
wif & ge O Eo % 4 id

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or.about December 21, 2019, at or near Lukeville, in the District of Arizona, Pierre Giovanni Bernal-Garcia, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Nogales, Arizona on November 28, 2019, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for
admission thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code,
Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Pierre Giovanni Bernal-Garcia is a citizen of Mexico. On November 28, 2019, Pierre Giovanni Bernal-Garcia
was lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona.
On December 21, 2019, agents found Pierre Giovanni Bernal-Garcia in the United States at or near Lukeville,
Arizona, without the proper immigration documents. Pierre Giovanni Bernal-Garcia did not obtain the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission
to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED
Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge.
KCH/JJO

AUTHORIZED AUSA /s/Kevin Hakala Gy,

Sworn to before me and subscribed in my presence.

 

“

Border Patrol Agent

 

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

 

 

 

» See Federal rules of CHiminal Procedure Rules 3 and 54

wee Qow ono, December 23, 2019
=
